DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 July 2021, with respect to the rejection(s) of claim(s) 9 and 12 under 35 USC 112a have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration and based on the current claims amendments, a new ground(s) of rejection is made in view of 35 USC 112a and 35 USC 112b, see below for details.

Applicant’s arguments, see Remarks, filed 9 July 2021, with respect to the rejection(s) of claim(s) 1-5, 7-8, 10-11, 13-17 and 19-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ravenhall et al (US 6,217,283 B1) for at least claim 1 under 35 USC 102.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supporting member in claims 4 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-11, 13-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 8 and 13, they recite “a/the fan platform further comprising a surface portion extending from one blade to another blade of the adjacent fan blades, edges of the surface portion being configured to have curved edge contours along the radial direction matching contours along the radial direction of the adjacent fan blades between which the surface portion extends” (emphasis added); however, the original specification recites “outer lateral edges of the wings are provided with a curved contour that matches the contour of the corresponding adjacent fan blade” (¶26, emphasis added). Note that the original specification makes no mention of the edges of the surface portion having a curved contour in the radial direction that matches contours along the radial direction 

    PNG
    media_image1.png
    726
    626
    media_image1.png
    Greyscale

For the reasons above, applicant has failed to show that, at the time the application was filed, had possession of the claimed invention.
Claims 2-5, 7, 10-11, 14-17 and 19-20 depend from claims 1, 8 and 13, respectively, and fail to remedy their deficiencies.
Clarification and/or amendment is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 14, they recite “the sealing member comprising a polygonal cross-sectional shape with at least two adjacent edges respectively attached to at least a portion of the fan platform and to at least a portion of the one blade of the adjacent fan blades” (emphasis added); Fig.7 showing the claimed subject matter of claims 2 and 14 is also reproduced below for reference purposes.

    PNG
    media_image2.png
    422
    467
    media_image2.png
    Greyscale

It is not clear how the claimed sealing member in claims 2 and 14 is compatible with the claimed subject matter of independent claims 1 and 13, respectively. Note that claims 1 and 13 recite “edges of the surface portion being configured to have curved edge contours along the radial direction matching contours along the radial direction of the adjacent fan blades.” It is not clear how the sealing member could be accommodated as claimed in claims 2 and 14 while the fan platform surface portion edges 
Claims 3-5 and 15-16 depend from claims 2 and 14, respectively, and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Regarding claims 8 and 13, it recites “edges of the surface portion being configured to have curved edge contours along the radial direction matching contours along the radial direction of the adjacent fan blades between which the surface portion extends; and a sealing member positioned between a portion of the fan platform and the one blade of the adjacent fan blades for providing a seal between the portion of the fan platform and the one blade of the adjacent fan blades” (emphasis added). It is not clear how the sealing member could be accommodated as claimed in claim 8 while the fan platform surface portion edges include curved edge contours along the radial direction matching contours along the radial direction of the adjacent fan blades. Based on the disclosed invention, the edges curved edge contours along the radial direction matching contours along the radial direction of the adjacent fan blades and the claimed sealing member appear to be located at the exact same location, rendering the claim indefinite.
Claims 9-12, 14-17 and 18-20 depend from claim 8 and 13, respectively and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

claim 12, it recites “engaging respectively with a supporting ring and with the one blade of the adjacent fan blades, the first surface being radially outward-facing abuts the supporting ring, the supporting ring being an aft support ring” (emphasis added) and depends from claim 9 which recites “attach to a supporting ring, the supporting ring being an aft support ring” (emphasis added). It is not clear if a supporting ring and an aft supporting ring in claim 12 refer to additional and different supporting ring and aft supporting ring from claim 9 or the same ones, respectively.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Ravenhall et al – hereafter Ravenhall – (US 6,217,283 B1).

Regarding claim 1, Ravenhall teaches a fan section of a gas turbine engine (Fig.1), the gas turbine engine defining a radial direction (Fig.1, extending from bottom to top of drawing), the fan section comprising: 
a plurality of fan blades (Fig.1, 18) extending outwardly from a rotor disk (Fig.1, 16); and 
a fan platform (Fig.1/4/5, 34) comprising a body portion (Fig.4/5, 40) configured to be positioned between at least a portion of adjacent fan blades of the plurality of fan blades (Fig.5) and between at least a portion of forward (Fig.1, 76) and aft (Fig.1, 78) supporting rings of the gas turbine engine, the fan platform further comprising a surface portion (Fig.4, 42) extending from one blade to another blade of the adjacent fan blades (Fig.5), edges of the surface portion being configured to have curved edge contours (Fig.4, edges of 62) along the radial direction matching contours along the radial direction of the adjacent fan blades between which the surface portion extends (Fig.5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745